Case 6:19-cv-02140-WWB-EJK Document 49 Filed 06/29/20 Page 1 of 10 PageID 526




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 BRUNO BALASSIANO, on behalf of himself
 and those similarly situated,
                                                      CASE NO.: 6:19-CV-2140-ORL-78EJK
        Plaintiff,

 v.

 FOGO DE CHAO CHURRASCARIA
 (ORLANDO) LLC, FOGO DE CHAO
 CHURRASCARIA (JACKSONVILLE)
 LLC and FOGO DE CHAO
 CHURRASCARIA (MIAMI) LLC.

       Defendants.
 _____________________________________/

                 PLAINTIFF’S REPLY MEMORANDUM IN SUPPORT OF
                       MOTION FOR CLASS CERTIFICATION

 I.     Introduction

        Defendants spend the majority of their brief arguing the merits of Plaintiff’s claims.

 However, the issue for this Court on class certification is not whether Plaintiff will ultimately

 prevail on his claims on summary judgment or at trial; rather, the issue is whether the proposed

 class meets Rule 23 class certification requirements for violations of the Florida Minimum Wage

 Act (“FMWA”) and whether the proposed class meets conditional class certification under 29

 U.S.C. §216(b) for violations of the Fair Labor Standards Act (“FLSA”). As demonstrated in

 Plaintiff’s opening brief and as articulated further below, Plaintiff has satisfied the requirements

 of Fed. R. Civ. P. 23 and 29 U.S.C. §216(b).

        Defendants attempt to argue the merits of this case in its motion by repeatedly discussing

 the Plaintiff’s supposed failure to meet the high burden of proof. These arguments do not

 undermine Plaintiff’s showing that his claims can easily be resolved on a class-wide basis.



                                                  1
Case 6:19-cv-02140-WWB-EJK Document 49 Filed 06/29/20 Page 2 of 10 PageID 527




 Plaintiff’s declarations demonstrate that Defendants maintain common policies and practices

 applicable to all servers, bartenders and Churrasqueiros 1 in their Florida restaurants which violate

 the FMWA and the FLSA, thus rendering class treatment appropriate.

          There is no small irony in Defendants' effort to unnecessarily complicate the issues on the

 class certification motion, because it reveals a central fact of this case that is stark and undeniable:

 Defendants maintained a wide-spread, systemic practice to operate an unlawful tip-pool by the

 inclusion of employees who do not customarily and regularly receive tips. Plaintiff’s central claim

 here is that Defendants allows employees to share in the tip pool with tipped employees in violation

 of Florida/Federal law, and Plaintiffs have demonstrated that the issues relevant to that claim are

 common to the class.

 II.      Argument

       A. In Ruling on a Motion for Class Certification, a Court Should Not Make
          Determinations About the Merits of the Underlying Claims.

          This case presents a straightforward application of Rule 23. Proposed class members have

 suffered the same injury: forced participation in a tip pool arrangement with other employees of

 Defendants who do not customarily and regularly receive tips.

          In its effort to draw the Court into an analysis of the merits on Plaintiff’s class certification

 motion, Defendants essentially urge the Court to consider the merits, i.e., the validity of the

 claim. However, as Plaintiff explained in his motion, the case law is clear that “[i]n determining

 whether an action should proceed as a class action, it is appropriate to consider whether the claims




 1
   Defendants spend a significant portion of their memorandum explaining the difference between a churrasqueiros and
 gauchos, and the fact that the “carver” position does not exist. For clarity, Plaintiff intends for the position of carver
 and churrasqueiros to be interchangeable. If needed, Plaintiff is willing to change the class definition from “carver”
 to “churrasquero. Indeed, Defendants use the terms “churrasco” and “gaucho” interchangeably as well. Doc. 45, pp.
 8-10.



                                                             2
Case 6:19-cv-02140-WWB-EJK Document 49 Filed 06/29/20 Page 3 of 10 PageID 528




 have merit.... However this inquiry is limited... and such threshold determination is not intended

 to be a substitute for summary judgment or trial.... Class action certification is thus appropriate if

 on the surface there appears to be a cause of action which is not a sham.” Weinstein v. Jenny Craig

 Operations, Inc., 2013 WL 5809397, *2 (N.Y. Sup., N.Y. Co. Oct. 24, 2013). “Whether a

 particular lawsuit qualifies as a class action rests within the sound discretion of the trial court. In

 exercising this discretion, a court must be mindful... that the class certification statute should be

 liberally construed.” Kudinov v. Kel-Tech Const. Inc., 884 N.Y.S.2d 413, 415 (1st Dept. 2009).

 “Thus, any error, if there is to be one, should be in favor of allowing the class action.” Pruitt v.

 Rockefeller Ctr. Properties, Inc., 574 N.Y.S.2d 672, 677 (1st Dept. 1991).

        Proof of a plaintiff’s claim is not required at the class certification stage, “only that it is

 capable of proof at trial through evidence that is common to the class rather than individual to its

 members.” Bell v. PNC Bank, Nat. Ass’n, 800 F.3d 360, 375 (7th Cir. 2015)(“We need not spend

 too much time analyzing whether the district court . . . did or did not come to a conclusion about

 the merits of the question, because our case law is clear that such proof is not required”).

        In Weinstein, the plaintiffs' motion for class certification was supported with the deposition

 testimony of two plaintiffs and two affidavits from different plaintiffs. Weinstein, 2013 WL

 5809397, *1. The Court held that plaintiffs submitted sufficient evidence to satisfy this minimal

 threshold because “to the extent defendant has challenged the credibility of plaintiffs' affiants and

 deponents, it has merely raised issues to be determined by the trier of facts.” Id.

        Here, the Plaintiff has established a factual record to support his claim. The Plaintiff

 provided six declarations to support his motion for class certification. See Plaintiff’s Motion for

 Class Certification Exhibits A-F. The declarations support the argument that Plaintiff and the class

 members were subjected to a common illegal practice that deprived them of tips and wages.




                                                   3
Case 6:19-cv-02140-WWB-EJK Document 49 Filed 06/29/20 Page 4 of 10 PageID 529




    B. Plaintiff Has Met The Requirements of Rule 23

        Plaintiff has easily satisfied each of the requirements of Fed. R. Civ. P. 23, numerosity,

 commonality, typicality, and adequacy of representation, by a preponderance of the evidence. The

 preponderance of the evidence is not a high standard as Defendants purport to the Court, but

 instead means that Plaintiff must establish that the thing in question is more likely true than not.

 Plaintiff has done so here. Accordingly, Plaintiff’s motion should be granted.

        Without rehashing Plaintiff’s entire argument, it is important to note that “[t]o satisfy

 [commonality], plaintiffs must show that the nature of the claims is such as to indicate a

 predominance of common           issues   of law and       fact   over individual      questions   of

 damages.” Weinstein, 92013 WL 5809397, *3. “Common does not mean identical in every

 respect.” Id. “The statute clearly envisions authorization of class actions even where there are

 subsidiary questions of law or fact not common to the class” Id. The questions of law and fact in

 this case are undeniably common. Plaintiff and putative class members were forced to share tips

 with non-tipped employees.

        1.      Two Out of Three Locations is Sufficient to Demonstrate a Common Policy

        In a further attempt to avoid class wide liability, Defendants challenge Plaintiff’s typicality

 claim by asserting that “no declaration was submitted from an employee at FOGO Miami.”

 Defendant Opposition Motion, 17. Defendants contend that the six declarations are insufficient to

 satisfy Plaintiff’s burden of showing that employees in the class are similarly situated. The Court

 must see through this disingenuous claim. See Stuven v. Texas de Brazil, et al., Case No.8:12-cv-

 1283-T-24TGW, 2013 WL 610651 (M.D. Fla. Feb. 19, 2013). Stuven was a case very similar to

 the case at hand involving Texas de Brazil, a churrascaria with 6 Florida locations where

 plaintiff/servers alleged tip credit violations. Id. Judge Bucklew rejected Defendants’ argument




                                                  4
Case 6:19-cv-02140-WWB-EJK Document 49 Filed 06/29/20 Page 5 of 10 PageID 530




 that the class should be limited to the locations where the named plaintiffs worked, and that notice

 should only be sent to those locations. Id. at p. 5. Judge Bucklew found that Plaintiff submitted

 sufficient evidence to show uniform policies throughout all 6 locations despite Plaintiffs only

 working at 4 out of 6 locations and rejected Defendants’ argument that “managers at each location

 have some discretion to vary the day-to-day operating procedures, such that the day-to-day

 working conditions may vary from restaurant to restaurant.” Id.; compare Defendants’ motion at

 Doc. 45, p. 14. Similar to the Defendants in Stuven, Fogo admits in its Answer (Doc. 14) that its

 Florida locations all have uniform policies for its employees:

        Same payroll service                                          ¶13
        One common area manager                                       ¶17
        Same handbook for each location                               ¶19
        Area managers manage multiple locations                       ¶21
        Job descriptions are uniform for all locations                ¶22

        Policies, memorandum and management directives for each location originated out
        of the Fogo De Chao corporate headquarters              ¶23
        Same financial ownership                                ¶24

 Further, relevant case law confirms that Courts routinely include locations outside of where the

 Plaintiffs worked. See Haschak v. Fox & Hound Restaurant Group, 2012 WL 5509617 (N.D.Ill.

 2012)(certifying statewide Rule 23 and FLSA class of servers/bartenders of all locations where

 named Plaintiffs worked at only one of five store locations); See also Denney v. Lester's, LLC,

 2012 WL 3854466 (E.D.Mo. 2012)(certifying FLSA class of servers/bartenders at all locations

 where named Plaintiff worked at only one of three store locations). When considering Plaintiff has

 personal knowledge of two of the three locations, a uniform handbook and common

 management/corporate policies, the only logical conclusion would be to include the third location.

 Further, even though the declarations discuss each employees’ individual experiences, the

 declarations state that Defendants have uniform practices and policies that apply to Defendants’




                                                  5
Case 6:19-cv-02140-WWB-EJK Document 49 Filed 06/29/20 Page 6 of 10 PageID 531




 other employees and that other employees complain of the same practices that the declarants

 describe.

        2.      Plaintiff has Articulated Two Minimum Wage Tip Credit Violations

        Despite Defendants’ attempt to confuse the issues, Plaintiff’s legal theories are simple.

 Defendants used its gauchos/carvers to prepare/cook meats in the kitchen while still paying them

 pursuant to the tip credit for significant hours far in excess of the 20% limit for side work. As a

 result, the gauchos/carvers who were required to do so were treated as kitchen workers and should

 have been paid at least minimum wage for these hours. Consequently, all other members of the

 tip pool (servers, bartenders, gauchos/carvers (who were not required to cook and prepare meats)

 were required to share tips with gauchos/servers (who were treated as kitchen workers). The

 penalty is that Defendants must repay the tip credit to the abused gauchos/servers as well as the

 additional class members in the tip pool. Garcia v. Koning Rest. Int'l L.C., No. 12–CV–23629–

 HUCK, 2013 WL 8150984, at *4 (S.D.Fla. May 10, 2013) (unpublished); compare with

 Defendants’ Response at pp. 21 (no back of the house workers with whom Plaintiff had to share

 tips are even identified). This is simply not a true statement.

        Notably, Defendants admit (although they downplay the time involved) that it frequently

 required gauchos/carvers to work in the kitchen in order to prepare meats when a butcher is not

 there or if the restaurant is very busy. Doc. 46-1, pp. 7-8. In other words, the statistics that

 Defendants cite to prove that their butchers on duty are insignificant if the store was busy, because

 gauchos/carvers were asked to work in the kitchen preparing meats in addition to the butchers. In

 addition,   although   Defendants     argue   that    they   used   a   “Miscellaneous    Earnings”

 adjustment if a churrasqueiro filled in for a butcher, the one exhibit that Defendants used to show

 proof of such adjustment shows an example of a churrasqueiro filling in as a hostess, not a butcher.




                                                   6
Case 6:19-cv-02140-WWB-EJK Document 49 Filed 06/29/20 Page 7 of 10 PageID 532




 See Doc. 46-1 (Ex. 3), p. 16. In other words, the statistics that Defendants boast about regarding

 its adjustment totals from 2016-18 might not have involved the situation at hand at all,

 churrasqueiros filling in for butchers. Regardless, the amount of time churrasqueiros spent in the

 kitchen is not proper discussion for a class certification motion and should be reserved for the

 merits of the case.

        Plaintiff has made a sufficient argument that the CSR position is uniform for all locations

 and should not have been included in the tip pool. The issue is whether the CSR customarily and

 regularly receives tips. See 29 U.S.C. §203(m). Although Defendants admit that the CSR position

 earns at least $12 per hour (and it not paid as the other tipped servers), attends management

 meetings and has the same uniform job description, this is an issue for the merits and cannot be

 resolved at this stage of the case. Last, Defendants attempt to highlight minor variations in the

 CSR’s job duties per location. See Doc. 45, p. 22. However, “When it is alleged that the same

 unlawful conduct was directed at or affected both the named plaintiff and the class sought to be

 represented, the typicality requirement is usually met irrespective of minor variations in the fact

 patterns underlying individual claims.” Robidoux v. Celani, 987 F.2d 931, 936–37 (2d Cir.1993)

 (citations omitted).

        3.      Plaintiffs Have Demonstrated Ample Participation

        Plaintiff and the opt-in class members have demonstrated enough participation thus far.

 First, there is no minimum participation rate needed to satisfy Rule 23. Second, there are nine (9)

 plaintiffs that have already joined the case thus far. Again, this argument has been routinely

 rejected. See Stuven, 2013 WL 610651, p. 3 (rejecting TDB’s argument that there are only three

 opt-in plaintiffs and finding that Courts have found that the same or even fewer number of opt-in

 plaintiffs demonstrates a sufficient interest in the lawsuit at this stage of the litigation); citing




                                                  7
Case 6:19-cv-02140-WWB-EJK Document 49 Filed 06/29/20 Page 8 of 10 PageID 533




 Robbins–Pagel v. WM. F. Puckett, Inc., No. 6:05–cv–1582–Orl–31DAB, 2006 WL 3393706, at

 *2 (M.D.Fla. Nov.22, 2006) (finding that affidavits from three other employees who alleged

 unpaid overtime demonstrated sufficient interest to conditionally certify the class); Guerra, No.

 05–14237–CIV, 2006 WL 2290512, at *4 (holding that the affidavit of one additional co-worker

 supported the plaintiff’s contention that there was sufficient interest to join the suit).

     C. FLSA Conditional Certification

         Under the FLSA, this action is at the stage of conditional class certification, not final

 certification. After discovery, Defendants will have the opportunity, if it wishes, to move for

 decertification, which could be the entire class or a portion of the putative class. At this current

 stage, under the FLSA, an action may be maintained by any one or more employees against an

 employer on behalf of themselves and others similarly situated. 29 U.S.C. § 216(b).

         Therefore, as described above, Plaintiff’s burden at this stage is to demonstrate that he is

 similarly situated to other employees—a burden that can be satisfied with even a “modest factual

 showing.” Comer v Wal-Mart, Inc., 454 F.3d 544, 547 (6th Cir 2006). In support of his motion to

 certify, Plaintiff submitted his own declaration and the declaration of five other employees. This

 evidence meets the “fairly lenient” standard that typically results in certification as it demonstrates

 that Plaintiff is similarly situated to other putative class members because they suffer from a single

 FLSA-violating policy. Comer, 454 F.3d at 547.

         When ruling on a motion for conditional certification under the FLSA, a federal court “does

 not resolve factual disputes, decide substantive issues going to the ultimate merits, or make

 credibility determinations.’” Crosby v. Stage Stores, Inc., 348 F. Supp. 3d 742, 747 (M.D. Tenn.

 2018) (quoting Roberts, 2015 WL 3905088, at *35). An abundance of authority supports this

 proposition. See Roberts, 2015 WL 3905088 at *13 (explaining that the defendant’s substantive




                                                    8
Case 6:19-cv-02140-WWB-EJK Document 49 Filed 06/29/20 Page 9 of 10 PageID 534




 arguments were premature at the conditional class certification stage); Bearden v. AAA Auto. Club

 S., Inc., No. 2:11-cv-03104-JTF-dkv, 2013 WL 1181474, at *6 (W.D. Tenn. Mar. 18, 2013) (“[A]

 court should not weigh the merits of the underlying claims in determining whether potential opt-

 in plaintiffs may be similarly situated.”); Fast v. Applebee’s Int’l, Inc., 243 F.R.D. 360, 363 (W.D.

 Mo. 2007) (finding that Applebee’s arguments as to validity of plaintiffs’ claims, even if ultimately

 meritorious, did not preclude conditional certification); Hoffmann v. Sbarro, Inc., 982 F. Supp.

 249, 262 (S.D.N.Y. 1997) (stating that, at the notice stage, the court “need not evaluate the merits

 of plaintiffs’ claims” to be able to determine that a group is similarly situated).

 III.   CONCLUSION

        For the forgoing reasons, as well as those contained in Plaintiff’s Memorandum of Law in

 Support of Motion for Class Certification, Plaintiff respectfully request that this Court grant this

 motion to certify this case as a class and collective action.

        Dated this 29th day of June, 2020.

        Respectfully submitted,

   s/ Carlos V. Leach                                  s/ Richard Celler
   Carlos V. Leach, Esq.                               Richard Celler, Esq.
   Florida Bar No. 0540021                             Florida Bar No. 0173370
   THE LEACH FIRM, P.A.                                RICHARD CELLER LEGAL, P.A.
   631 S. Orlando Avenue, Suite 300                    10368 W. SR 84, Suite 103
   Winter Park, FL 32789                               Davie, FL 33314
   Telephone: (407) 574-4999 ext. 416                  Telephone: (866) 344-9243
   Facsimile: (833) 813-7512                           Facsimile: (954) 337-2771
   Email: cleach@theleachfirm.com                      Email: richard@floridaovertimelawyer.com
   Email: yhernandez@theleachfirm.com

   Attorneys for Plaintiff                             Attorneys for Plaintiff




                                                   9
Case 6:19-cv-02140-WWB-EJK Document 49 Filed 06/29/20 Page 10 of 10 PageID 535




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the above and foregoing has been served to: all counsel of

 record using the CM/ECF filing system, which I understand will send a notice of electronic filing

 this 29th day of June 2020.

                                                     s/ Carlos V. Leach
                                                     Carlos V. Leach, Esq.




                                                10
